Citation Nr: 0504827	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for lichen planus of 
the legs.

2.  Entitlement to an initial compensable evaluation for 
tinnitus.

3.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972, including combat service in the Republic of 
Vietnam, and his decorations include the Navy Achievement 
Medal with Combat Distinguishing Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim of 
entitlement to a compensable rating for his service-connected 
lichen planus of the legs.  In that same rating action, the 
RO also granted service connection for tinnitus and left ear 
hearing loss, and assigned initial noncompensable evaluations 
for these conditions, effective June 27, 2001.  The veteran 
perfected a timely appeal of this determination to the Board.

In November 2004, the veteran testified via videoconference 
at a hearing conducted before the undersigned Veterans Law 
Judge (formerly known as a Member of the Board).  During the 
hearing, the undersigned Veterans Law Judge agreed to hold 
the record open for the submission of additional evidence 
and/or argument, but that period has closed and the veteran 
failed to do so.  Accordingly, the Board will proceed to 
adjudicate the veteran's appeal based on the current record.

The veteran's challenge to the initial noncompensable rating 
assigned for his service-connected left ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim for an increased 
rating for his lichen planus of the legs in June 2001, nor 
the revised criteria, which became effective August 30, 2002, 
are more favorable to the veteran's claim.

2.  The veteran's lichen planus of the legs is manifested by 
extensive lesions and marked disfigurement.

3.  The preponderance of the evidence is against a finding 
that the condition is manifested by ulceration, extensive 
exfoliation or crusting; systemic or nervous manifestations; 
or exceptional repugnance.

4.  The veteran's lichen planus of the legs affects between 
20 and 40 percent of exposed areas, and requires the use of 
corticosteroids averaging between six and twelve weeks per 
year.

5.  The preponderance of the evidence is against a finding 
that the veteran's lichen planus of the legs covers an area 
of more than 40 percent of the entire body or more than 40 
percent of exposed areas, and neither constant nor near-
constant systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, is required.

6.  The veteran has recurrent tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
lichen planus of the legs have been met.  38 U.S.C.A. 
§§ 1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7806, 7813 (2001, 2004).

2.  The criteria for an initial 10 percent evaluation for 
tinnitus have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 
6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims for 
higher ratings for his lichen planus of the legs and 
tinnitus, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and that provided notice of the law and regulations, as 
well as the reasons and bases for the determinations made 
regarding his claims.  In addition, although the RO did not 
apprise the veteran of the amended criteria for evaluating 
skin disabilities that became effective on August 30, 2002, 
at the hearing, his representative indicated that the veteran 
was aware of these criteria.  In addition, during the 
November 2004 Board hearing, the undersigned Veterans Law 
Judge noted this change and agreed to hold the record open 
for 30 days to provide the veteran and his representative an 
opportunity to submit evidence or argument with respect to 
the amended criteria.  

In addition, with respect to his tinnitus, in a November 2001 
letter, VA notified the veteran of the information and 
evidence not of record that was necessary to support this 
claim of service connection for this condition.  In this 
regard, the Board notes that the VA General Counsel has held 
that VA does not have to provide a notice under 38 U.S.C.A. § 
5103(a) of the information and evidence necessary to 
substantiate the new issue of entitlement to an initial 
compensable rating for tinnitus when, as here, that claim has 
been prosecuted continuously since the grant of service 
connection and where, as here, the claimant has been 
furnished an SOC addressing the increased rating issue.  See 
VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (2004).  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  As a result, the veteran 
was informed of both the law and the cumulative evidence that 
had already been provided to VA, or obtained by VA on his 
behalf.

In light of the foregoing, the veteran was effectively 
furnished notice of the types of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining.  In addition, VA specifically requested 
that the veteran provided it with any additional sources of 
evidence and/or argument in support of his claims.  For these 
reasons, the notices contained in these letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 270 (2002) (identifying the document that satisfies 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notice, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that, 
during this appeal, the veteran was afforded pertinent VA 
skin and hearing impairment examinations in November 2001 and 
January 2002, respectively, which addressed the nature, 
extent, severity and manifestations of his service-connected 
lichen planus of the legs and tinnitus.  VA has also 
associated with the claims folder records of the veteran's 
service medical records and post-service treatment for these 
conditions, through November 2001.  In light of the 
foregoing, and given the Board's favorable decisions, 
increasing his lichen planus of the legs to 30 percent and 
awarding him the maximum schedular rating for his tinnitus, 
there is no pertinent identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  Thus the Board 
will thus proceed with the consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, supra.  In 
this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that additional assistance 
would aid him in substantiating his claims.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2004); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, because 
service connection was in effect for lichen planus of the 
legs prior to this appeal, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

By contrast, with respect to the veteran's claim challenging 
the propriety of the initial noncompensable evaluation for 
his tinnitus, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, as discussed above, the Court held in 
Francisco, that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating for his tinnitus, the Francisco rule does not apply; 
rather, the VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  

As a preliminary matter, during the hearing, the veteran 
pointed out that the examiners who performed the December 
2001 VA skin and January 2002 VA hearing impairment 
examinations indicated that he did not have the opportunity 
to review the his claims folder.  The Board notes, however, 
that such a review may not have been necessary because the 
information needed from those evaluation is evidence 
addressing the manifestations and severity of his service-
connected lichen planus of the legs and tinnitus, which are 
based on clinical findings and do not require a review of his 
medical records.  See Mariano v. Principi, 17 Vet. App. 305, 
311-12 (2003); see also Snuffer v. Gober, 10 Vet. App. 400, 
403-04 (1997).  As such, the Board finds that these 
examinations are adequate for rating purposes.  Id.

Lichen planus of the legs

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(codified at 38 C.F.R. § 4.118).  In this regard, the Board 
notes that VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider this claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

In a January 1973 rating decision, the RO established service 
connection for lichen planus of the legs and assigned the 
current noncompensable evaluation under Diagnostic Code 7813, 
effective October 20, 1972.  

A review of the record shows that the service medical records 
reflect that this condition was symptomatic during service, 
and the post-service medical evidence, dated prior to this 
appeal, indicates that the condition has been intermittently 
symptomatic.  In June 2001, the veteran filed this claim for 
an increased rating.

In November 2001, the veteran was afforded a VA skin 
examination.  During the examination, he reported that his 
condition was stable for the last several years and that he 
treated it with an anti-fungal steroidal cream.  He stated 
that the condition was productive of itching, inflammation 
and hyperpigmented scars that become rough and scaly.  The 
veteran further indicated that the condition was worse during 
the warmer weather.

The examination revealed that the veteran had a rash on his 
lower extremities, with lesions present in different stages 
of evolution.  The examiner reported that some of the lesions 
were a reddish purple in color and flat and scaly, while 
others were older and looked like hyperpigmented scars.  The 
pertinent diagnosis was probable lichen planus that was mild 
to moderately disabling.

In addition, during the November 2004 Board hearing, the 
veteran testified the disability was productive of recurrent 
itching and scaling.  He also stated that it was worse in the 
summer and when he wore boots.  Further, the veteran reported 
that during eruptions, his skin condition bleeds.  The 
veteran also stated that he treated the condition with 
cortisone creams approximately six to twelve weeks a year, 
and argued that because he wears shorts, and since the 
disability affects his legs, it is on an exposed area of the 
body.

The veteran's lichen planus of the legs is rated as 
noncompensably disabling under Diagnostic Code 7813.  A note 
in the Rating Schedule under the former criteria provided 
that disabilities evaluated under codes 7807 through 7819 
were to be rated by analogy to eczema under Diagnostic Code 
7806.  38 C.F.R. § 4.118.  

Pursuant to the criteria contained in former Diagnostic Code 
7806, a noncompensable rating was appropriate when a skin 
condition was productive of slight, if any, exfoliation 
exudation or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation was warranted where the skin 
disability was productive of exfoliation exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
rating required that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

A note following the revised criteria states that the 
veteran's lichen planus of the legs should be rated depending 
upon the predominant disability, and where, as here, it is 
dermatitis or eczema, it should continue to be rated as 
dermatitis or eczema under Diagnostic Code 7806.  The revised 
criteria provide that if the dermatitis or eczema covers an 
area of less than 5 percent of the entire body, or if less 
than 5 percent of exposed areas affected, and no more than 
topical therapy is required during the past twelve-month 
period, a noncompensable rating is warranted.  In addition, 
if the condition covers an area of at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating provides requires 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  Finally, a maximum rating of 60 percent 
under the revised criteria is warranted when the condition 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve-month period.

Based on the above, evidence, the Board finds that the 
veteran's lichen planus of the legs most closely approximates 
the criteria for a 30 percent rating under both the former 
and the revised regulations for evaluating skin disabilities.  
Analyzing the disorder under the former criteria, the Board 
notes that the condition is manifested by extensive lesions, 
and marked disfigurement, which is consistent with a 30 
percent evaluation.  Similarly, because the veteran's lichen 
planus of the legs affects between 20 and 40 percent of 
exposed areas and requires systemic therapy such as 
corticosteroids averaging between six and twelve weeks per 
year, a 30 percent rating is also warranted pursuant to the 
revised criteria.

The Board concludes, however, that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
30 percent under either the former or the revised criteria.  
In this regard, the Board points out that the evidence does 
not show that the veteran's lichen planus of the legs is 
manifested by ulceration, extensive exfoliation, or crusting; 
that he suffers from systemic or nervous manifestations; or 
that the condition is exceptionally repugnant.  As such, 
under the former criteria, the preponderance of the evidence 
is against an evaluation in excess of 30 percent.

Similarly, analyzing the condition under the revised 
criteria, the preponderance of the evidence shows that his 
lichen planus of the legs neither covers an area of more than 
40 percent of the entire body or more than 40 percent of 
exposed areas, nor, it is productive of constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  As such, an evaluation in excess of 
30 percent is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's lichen planus of the 
legs reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher rating on an 
extra-schedular basis because there is no showing that the 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Moreover, the condition has been shown to 
warrant any, let alone, frequent periods of hospitalization, 
or to have otherwise rendered impractical the application of 
the regular schedular standards.  In the absence of evidence 
of these factors, the criteria for submission for assignment 
of an extraschedular rating are not met.  Thus, the Board is 
not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

B.  Tinnitus

The veteran's tinnitus is currently evaluated as 
noncompensably disabling under Diagnostic Code 6260.  Under 
that code, the condition, if shown to be recurrent, warrants 
a 10 percent evaluation, which is the maximum rating 
available under that code.  

When examined by VA in January 2002, the veteran reported 
experiencing a "frying noise" and occasional ringing in his 
ears.  Thereafter, in his sworn testimony at the November 
2004 Board hearing, he testified that he had recurrent, 
although not persistent tinnitus, which his representative 
asserts is consistent with the criteria for a 10 percent 
evaluation.

Based on the above evidence, the Board agrees with the 
veteran's representative and finds that the evidence shows 
that the veteran suffers from recurrent tinnitus, and thus, 
the criteria for a 10 percent rating have been met.  Because 
a 10 percent evaluation is the maximum rating available under 
Diagnostic Code 6260, however, an initial evaluation in 
excess of 10 percent may not be assigned.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent rating for tinnitus, 
effective June 27, 2001, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for lichen planus of 
the legs is granted.


REMAND

Also before the Board is the veteran's claim for an initial 
compensable rating for his service-connected left ear hearing 
loss.

During the November 2004 Board hearing, the veteran testified 
that his left ear hearing loss had worsened since the most 
recent VA audiological evaluation, which was conducted in 
January 2002.  Accordingly, the Board has no discretion and 
must remand this matter to afford the veteran an opportunity 
to undergo a contemporaneous VA audiological evaluation.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The Board must also remand this matter because records of his 
treatment at the Columbia, South Carolina, VA Medical Center, 
dated since November 2001, have not been associated with the 
claims folder. Because records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992), the RO must obtain these records.  
Further, the law requires VA to obtain these outstanding VA 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  As such, and particularly in light of the 
Court's decision in Fenderson, for this reason as well, the 
Board has no discretion and must remand this matter.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should associate with the 
claims folder records of the veteran's 
treatment at the Columbia, South 
Carolina, VA Medical Center, dated since 
November 2001.  If any requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the current severity of the 
veteran's left ear hearing loss.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All appropriate 
testing, including an audiological 
evaluation, must be performed.  The 
examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim of entitlement to an 
initial compensable disability rating for 
the veteran's left ear hearing loss.  If 
the determinations remain adverse to the 
veteran, he and his representative must 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


